Citation Nr: 1135825	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran delivered sworn testimony via a video conference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing is of record.  The case was held open for 30 days in order to allow the Veteran adequate opportunity to submit additional information (June 2011 Board hearing transcript, pages 15-16), and the Board notes that in July 2011 such information was received, and the Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2009 the Veteran underwent a VA mental disorders examination that was to address the medical matters presented by this appeal.  While the January 2009 VA examiner stated that the Veteran's adjustment disorder was not related to his service-connected tinnitus, the January 2009 VA examiner did not state whether the Veteran's adjustment disorder was related to his military service.  While in a July 2011 letter a VA psychologist stated that the Veteran's anxiety disorder was related to certain traumatic "experiences" during service, one of the "experiences" cited by the July 2011 VA psychologist included the following:

The veteran was a passenger on a helicopter that crashed, and while he did not sustain significant physical injury, he experienced feelings of helplessness.

Upon reviewing the Veteran's claims file, including the January 2009 VA mental disorders examination and his June 2011 Board hearing testimony, the Board can find no indication that the Veteran had previously asserted that he was involved in a helicopter crash during service.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA psychiatric examination (by an examiner who has not previously examined the veteran, if possible) to address the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination (performed by an examiner who has not previously examined the Veteran, if possible) to address the medical matters presented by this appeal.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any psychiatric disability that is related to service, or proximately due to or aggravated by service-connected tinnitus.  The examiner is asked to provide a rationale for all opinions expressed.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for psychiatric disability, to include as secondary to service-connected tinnitus.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


